In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1293V
                                        (not to be published)


    TERRI L. VANDERJACK,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: February 13, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Mark Stephen Bishop, Naperville, IL, for Petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

      On August 27, 2018, Terri L. Vanderjack filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccination administered on
September 17, 2015. (Petition at 1). On August 12, 2019, a decision was issued
awarding compensation to Petitioner based on the Respondent’s proffer. (ECF No. 35).



1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated February 10,
2020 (ECF No. 41), requesting a total award of $19,156.85 (representing $17,666.80 in
fees and $1,490.05 in costs). In accordance with General Order #9 Petitioner filed a
signed statement indicating that she incurred no out-of-pocket expenses. (ECF No. 41-
2). Respondent reacted to the motion on February 10, 2020 indicating that he is satisfied
that the statutory requirements for an award of attorney’s fees and costs are met in this
case and defers to the Court’s discretion to determine the amount to be awarded. (ECF
No. 43). That same day, Petitioner her filed reply requesting the special master award the
requested fees and costs in full. (ECF No. 44).

       For the reasons set forth below, I hereby GRANT in full, Petitioner’s motion for
attorney fees and costs.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health &
Human Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. at 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s
fees and costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel
“should make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.

                                            2
               A. Hourly Rates

      Petitioner requests compensation for attorney Mark Bishop at the following rates:
$345 for work performed in 2017, $357 for work performed in 2018 and $365 for work
performed in 2019. (ECF No. 41 at 4). For work considered more paralegal in nature, Mr.
Bishop billed his time at the following reduced rates: $138 for work performed in 2017,
$143 for work performed in 2018 and $146 for work performed in 2019. (Id).

        Mr. Bishop’s declaration states he has been an attorney licensed in the state of
Illinois since August 1999. (ECF No. 41 – 1). His requested rates are within the
appropriate experience ranges based on the Attorney’s Forum Hourly Rate Schedule. 3
This rate schedule explains that an attorney’s experience range “will be calculated based
on the year an attorney was admitted to the bar.” Office of Special Masters Attorneys’
Forum Hourly Rate Schedule at footnote 6; Russell v. Sec’y of Health & Human Servs.,
No. 16-1091V, 2018 WL 3989456 (Fed. Cl. Spec. Mstr. July 17, 2018). I find Mr. Bishop’s
rates reasonable and award them herein.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $19,156.85 (representing $17,666.80 in fees and $1,490.05 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3  The Attorney’s Forum Hourly Rate Schedules for years 2015 – 2019 can be found at
http://www.uscfc.uscourts.gov/node/2914
4 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 3